DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6 and 9-19 are pending in this application, Claims 11-18 are
acknowledged as withdrawn, Claims 1-3, 6, 9, 10 and 19 were examined on their
merits.

Claim Interpretation

The Examiner notes that there is no definition for “portable” supplied in the
instant disclosure.  Therefore, the limitation has been given its’ broadest, reasonable
interpretation of “able to be easily carried or moved”. The Examiner also notes the
MPEP at 2144.04, V.A. which states:
In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10 and 19 are rejected under 35 U.S.C. § 103 as being
unpatentable over Srivastava et al. (2011), in view of Moon et al. (2014),
cited in the IDS, Fang et al. (1992), and Pritchard et al. (2012), all of record.

Srivastava et al. teaches a centimeter size microfluidic chip (thus portable) urea sensor comprising:  a PDMS fluidic chamber with an inlet and an outlet,
an electrode strip fixed in the fluidic chamber and comprising a reference electrode, a cathode and an anode,
a urease containing device (self-assembled monolayer with glutaraldehyde/GLDH urease immobilized thereon) placed in the fluidic chamber, a liquid inflow tube connected to the inlet and configured to supply urea containing liquid,
and a liquid outflow tube connected to the outlet and configured to discharge the urea-containing liquid out of the fluidic chamber,



and further such that the reference electrode, cathode and anode contact the urea-containing liquid in the fluidic chamber for measuring electric current caused by hydrolysis of urea in the fluidic chamber, and wherein the urease containing device and fluidic chamber are configured to have generally the same cross-section (Pg. 2971, Abstract and Pg. 2976, Scheme 1), and reading on Claims 1 in part, 2, 3, and 9.

Srivastava et al. did not teach a portable urea sensor for a portable peritoneal dialysis system, wherein the portable urea sensor is configured to detect a urea concentration of the urea-containing liquid of a regenerated solution from a portable peritoneal dialysis system for evaluating the regenerated solution from the portable peritoneal dialysis system;
a urease-containing device wherein the urease-containing device comprises urease chemically bound by glutaraldehyde to an insoluble, 3D porous silk fibroin scaffold to which urease is immobilized and which has a thickness, as required by Claim 1;
wherein the fluidic chamber comprises a cylindrical space, wherein the urease- containing device is in the form of a disc that can be placed inside the cylindrical space of the fluidic chamber, as required by Claim 10;

-1 cm-2, as required by Claim 19.

Moon et al. teaches the preparation of an insoluble, porous silk fibroin scaffold which is in the shape of a disc and has a thickness (Pg. 1271, Figs. 2-3).

Fang et al. teaches the immobilization of urease to silk fibroin for use in a urea sensing electrode (Pg. 669, Abstract) and wherein the sensor exhibits high biocatalytical activity, short response time, long lifetime and excellent thermal stability (Pg. 671, Column 2, Lines 24-27).

Pritchard et al. teaches the immobilization of multiple enzymes (glucose oxidase,
lipase, L-asparaginase) to silk fibroin (films) with glutaraldehyde (Pgs. 483-484, Table 1).










filing date of the claimed invention to modify the urea sensor of Srivastava et al.
which utilizes a portable urease containing device (self-assembled monolayer with
glutaraldehyde-urease immobilized thereon) placed in the fluidic chamber by
substituting a 3D disc-shaped, insoluble, porous silk fibroin scaffold to which urease is
immobilized by glutaraldehyde as taught by Moon et al., Fang et al. and Pritchard et al.
for the self-assembled monolayer to which urease is immobilized because this is
no more than the simple substitution of one known element (disc-shaped, insoluble,
porous silk fibroin scaffold to which urease is immobilized by glutaraldehyde) for another
(self-assembled monolayer to which urease is immobilized by glutaraldehyde) to obtain
predictable results (detection of urea).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in light of the
advantages disclosed by Fang et al. of a biosensor comprising silk fibroin immobilized
urease, such as exhibiting high biocatalytical activity, short response time, long lifetime
and excellent thermal stability.
et al. and Fang et al. are drawn to the same field of endeavor, that is, urea detection sensors utilizing immobilized urease, Fang et al. and Moon et al. are both drawn to the same field of endeavor, that is, silk fibroin scaffolds for biological applications, and Srivastava et al. and Pritchard et al. are both drawn to the use of glutaraldehyde for enzyme immobilization.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention, that while the portable urea sensor of the
combined prior art comprises a microfluidic channel for flowing urea containing liquid,
and the claimed urea sensor comprises a fluidic chamber wherein urea containing fluid
is flowed therethrough, that the only difference between a microfluidic channel and a
fluidic chamber is one of scale/size.  That is, if a microfluidic chamber is sufficiently
enlarged, it becomes a fluidic chamber.  The MPEP at 2144.04 IV. A. states:
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.




modification in order to have a device capable of processing larger volume urea
containing samples.  There would have been a reasonable expectation of success in
making this modification because the urea sensor of the prior art would be expected to
still be able to detect urea in a liquid sample no matter what size the sensor is.

With regard to the limitation of Claim 1, “for a portable peritoneal dialysis
system’, this is a statement of intended use which does not result in a structural or
manipulative difference between the claimed invention and the prior art.  The MPEP at
2114.02 II. states:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)

With regard to the limitation of Claims 1 and 18, respectively, “wherein the
portable urea sensor is configured to detect a urea concentration of the urea-containing
liquid of a regenerated solution from a portable peritoneal dialysis system for evaluating
the regenerated solution from the portable peritoneal dialysis system” and “wherein the
portable urea sensor has a sensitivity of 23 µA mM-1 cm-2”, these would be inherent
characteristics of the combined, cited prior art which teaches the same structural
limitations as the claimed invention, and would therefore be expected to have the same
properties and characteristics, when in use.

Response to Arguments

Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Srivastava dos not disclose an equivalent structure to the claimed invention, citing the portion of the reference directed to fabricating the fluidic chamber and concluding that the reference does not teach either a fluidic chamber or microfluidic chamber as the cuboid shown in Scheme 1 is not an empty chamber so there is no space to fill with sample fluid, again noting the cubiod is solid, with inlet and outlet formed by punched holes at the end of microchannels formed at the bottom of the cuboid to allow liquid to pass through wherein urea is detected by allowing sample to flow through the microchannels (Remarks, Pg. 5, Lines 21-31 and Pg. 6, Lines 1-2).

This is not found to be persuasive for the following reasons, the instant claims only require, in part, “a fluidic chamber with inlet and an outlet” wherein “the fluidic chamber does not comprise a microfluidic channel for flowing urea-containing liquid”.  Clearly, Srivastava et al. teaches a microfluidic channel or chamber formed in the solid PDMS block with, as acknowledged by Applicant above, an inlet and an outlet through which a urea containing liquid may flow.  




The Applicant argues that Moon et al. is drawn to the use of silk fibroin 3D porous scaffold for tissue engineering and regenerative medicine while Fang et al. is drawn to the use of silk fibroin as an immobilization material for urease enzymes, are allegedly not in the same technical field of endeavor and thus the ordinary artisan would not combine these teaching with Srivastava et al. to arrive at the claimed invention (Remarks, Pg. 6, Lines 11-25).

This is not found to be persuasive for the following reasons, clearly both Moon et al. and Fang et al. are drawn to the use of the same material, silk fibroin scaffolds, for biological applications, be it tissue repair or enzyme immobilization.  



et al. and Fang et al. are drawn to the same field of endeavor, that is, urea detection sensors utilizing immobilized urease, Fang et al. and Moon et al. are both drawn to the same field of endeavor, that is, silk fibroin scaffolds for biological applications, and Srivastava et al. and Pritchard et al. are both drawn to the use of glutaraldehyde for enzyme immobilization.  Those of ordinary skill in the art would have been motivated to make this modification in order to have a device capable of processing larger volume urea containing samples.  There would have been a reasonable expectation of success in making this modification because the urea sensor of the prior art would be expected to still be able to detect urea in a liquid sample no matter what size the sensor is.

The Applicant argues that the Specification at Paragraph [0038] discloses the “unexpected” result of a urea sensor that can be used for samples with a high flow rate in a portable, peritoneal dialysis system with high sensitivity (23 µA mM-1cm-2) in real time, while Srivastava et al. discloses a device with a sensitivity of only 7.5 µA mM-1cm-2.  Applicant notes the claimed device allows for the detection of urea at a flow rate 600 times faster than the 20 µl min-1 disclosed in Srivastava.  Applicant concludes that the increased sensitivity of the claimed device is significant, unexpected and only achieved by the claimed invention (Remarks, Pg. 6, Lines 26-31 and Pg. 7, Lines 1-15)



obviousness-type rejection above, with regard to the imitation of Claim 19, “wherein
the portable urea sensor has a sensitivity of 23 µA mM-1 cm-2”, this would be an inherent
characteristic of the combined, cited prior art which teaches the same structural limitations as the claimed invention, and would therefore be expected to have the same properties and characteristics, when in use.  In response to Applicant's argument that the urea sensor is to be used for sensing urea in continuous flowing liquid in a portable urea sensor for use with a portable, peritoneal dialysis system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed in the obviousness-type rejection above, the combined prior art meets and/or makes obvious the structural limitations of the claimed device.  The Examiner notes that the claims do not recite any particular time-frame for urea sensing and further notes the instant invention is drawn to a device and not to a method of operating the device.  The Examiner notes that the instant claims require neither any particular sensitivity or flow rate and thus the allegations of “unexpected results” are not commensurate in scope with the claims.  Applicant has also not sufficiently explained the results such that the increase shows a marked improvement, over the prior art as to be classified as a difference in kind, rather than one of degree and of both statistical and practical significance.




In response to Applicant's argument that the claimed invention provides other advantages over the prior art, such as providing a sensitive, changeable and rigid sensor with lower production cost, simplified production, the fact that Applicant has recognized others advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  With regard to the allegedly unexpected increased sensitivity of urea detection, the Examiner has addressed that issue at length above.  Further, the Applicant has provided no evidence on the record to indicate that the device of Srivastava et al. is in any way susceptible to “clogging”.

Claims 1-3, 6, 9, 10 and 19 are rejected under 35 U.S.C. § 103 as being
unpatentable over Srivastava et al. (2011), in view of Moon et al. (2014),
cited in the IDS, and Fang et al. (1992), as applied to Claims 1-3, 9, 10 and
19 above, and further in view of Akahori et al. (US 2009/0000947 A1), all of record.

The teachings of Srivastava et al., Moon et al. and Fang et al. were discussed
above.

cathode and anode are screen-printed on a surface of the electrode strip and are
configured to be connected to a potentiostat for a cyclic voltammetric analysis, as
required by Claim 6.

Akahori et al. teaches a biosensor comprising an immobilized enzyme film
wherein the enzyme may be urease (Pg. 3, Paragraphs [0026]-[0037]), wherein
the biosensor may comprise a reference electrode, working electrode and counter
electrode layers which may be formed by screen-printing or etching (Pg. 4, Paragraph
[0050]-[0051]).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify then portable electrode urea sensor of
Srivastava et al., Moon et al. and Fang et al. which utilizes a urease containing device
(disc-shaped, insoluble, porous silk fibroin 3D scaffold to which urease is immobilized
by glutaraldehyde) placed in the fluidic chamber and comprising a working, reference
and counter electrodes formed by etching with the use of a screen printed reference,
working and counter electrodes because this is no more than the simple substitution of
one known element (screen-printed working, reference and counter electrodes) for
another (etched working, reference and counter electrodes) to obtain predictable results
(electrode biosensor comprising immobilized urease).  



The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results

There would have been a reasonable expectation of success in making this
substitution as at least both the Srivastava et al. and Akahori et al. references are drawn to the same field of endeavor, that is, immobilized enzyme-electrode biosensors.

With regard to the limitation of Claim 6, that the “reference electrode, cathode and anode are configured to be connected to a potentiostat for a cyclic voltammetric analysis", this appears to be a characteristic property and/or an intended use of the claimed device.  As the device of the prior art meets the structural limitations of the claimed invention, it would be expected to have the same properties and characteristics.

Response to Arguments

Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 

.

Claims 1-3, 9, 10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (2011), in view of Moon et al. (2014), cited in the IDS, Fang et al. (1992), Pritchard et al. (2012), and Mishra et al. (2014), all of record.

Srivastava et al. teaches a centimeter size microfluidic chip (thus portable) urea sensor comprising: a PDMS fluidic chamber with an inlet and an outlet,
an electrode strip fixed in the fluidic chamber and comprising a reference electrode, a cathode and an anode,
a urease containing device (self-assembled monolayer with glutaraldehyde/GLDH urease immobilized thereon) placed in the fluidic chamber, a liquid inflow tube connected to the inlet and configured to supply urea containing liquid,
and a liquid outflow tube connected to the outlet and configured to discharge the urea-containing liquid out of the fluidic chamber,
wherein the urea sensor is configured; such that the urease-containing device is configured to be placed in the fluidic chamber and replaceable with another urease- containing device for hydrolysis of urea in the fluidic chamber as the urea-containing liquid flows through the fluidic chamber,



1 in part, 2, 3, and 9.

Srivastava et al. did not teach a portable urea sensor for a portable peritoneal dialysis system, wherein the portable urea sensor is configured to detect a urea concentration of the urea-containing liquid of a regenerated solution from a portable peritoneal dialysis system for evaluating the regenerated solution from the portable peritoneal dialysis system;
wherein the fluidic chamber of the portable urea sensor does not comprise a microfluidic chamber for flowing urea-containing liquid;
a urease-containing device wherein the urease-containing device comprises urease chemically bound by glutaraldehyde to an insoluble, 3D porous silk fibroin scaffold to which urease is immobilized and which has a thickness, as required by Claim 1;
wherein the fluidic chamber comprises a cylindrical space, wherein the urease- containing device is in the form of a disc that can be placed inside the cylindrical space of the fluidic chamber, as required by Claim 10;
or wherein the portable urea sensor has a sensitivity of 23 UA mM"! cm*, as required by Claim 19.

et al. teaches the preparation of an insoluble, porous silk fibroin scaffold which is in the shape of a disc and has a thickness (Pg. 1271, Figs. 2-3).

Fang et al. teaches the immobilization of urease to silk fibroin for use in a urea sensing electrode (Pg. 669, Abstract) and wherein the sensor exhibits high biocatalytical activity, short response time, long lifetime and excellent thermal stability (Pg. 671, Column 2, Lines 24-27).

Pritchard et al. teaches the immobilization of multiple enzymes (glucose oxidase, lipase, L-asparaginase) to silk fibroin (films) with glutaraldehyde (Pgs. 483-484, Table 1).

Mishra et al. teaches a urea sensor comprising a fluidic chamber with an inlet and outlet which does not comprise a microfluidic chamber and a glutaraldehyde immobilized urease-containing device placed in the fluidic chamber (Pg. 1001, Fig. 1a- b) and which has a flow rate of 0.5 mL/min and sample volume of 0.1 mL (Pg. 998, Abstract).







filing date of the claimed invention to modify the urea sensor of Srivastava et al.
which utilizes a portable urease containing device (self-assembled monolayer with
glutaraldehyde-urease immobilized thereon) placed in the fluidic chamber by
substituting a 3D disc-shaped, insoluble, porous silk fibroin scaffold to which urease is
immobilized by glutaraldehyde as taught by Moon et al., Fang et al. and Pritchard et al.
for the self-assembled monolayer to which urease is immobilized because this is
no more than the simple substitution of one known element (disc-shaped, insoluble,
porous silk fibroin scaffold to which urease is immobilized by glutaraldehyde) for another
(self-assembled monolayer to which urease is immobilized by glutaraldehyde) to obtain
predictable results (detection of urea).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to achieve a
device capable of processing larger volume urea containing samples.



modification because at least Srivastava et al. and Fang et al. are drawn to the same
field of endeavor, that is, urea detection sensors utilizing immobilized urease, Fang et
al. and Moon et al. are both drawn to the same field of endeavor, that is, silk fibroin
scaffolds for biological applications, and Srivastava et al. and Pritchard et al. are both
drawn to the use of glutaraldehyde for enzyme immobilization.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the portable urea sensor comprising a
fluidic chamber with a microfluidic channel for flowing a rea-containing liquid of
Srivastava et al., Fang et al., Moon et al. and Pritchard et al. with the use of a urease-
containing device comprising a fluidic chamber which does not comprise a microfluidic
channel as taught by Mishra et al. because this is no more than the this is
no more than the simple substitution of one known element (urea sensor comprising
urease-containing device without microfluidic channel) for another (urea sensor comprising urease-containing device with microfluidic channel) to obtain predictable results (detection of urea).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results

invention would have been motivated to make this modification in light of the
advantages disclosed by Fang et al. of a biosensor comprising silk fibroin immobilized
urease, such as exhibiting high biocatalytical activity, short response time, long lifetime
and excellent thermal stability.  There would have been a reasonable expectation of
success in making this modification because at least Srivastava et al., Fang et al. and
Mishra et al. are drawn to the same field of endeavor, that is, urea detection sensors
utilizing immobilized urease, Fang et al. and Moon et al. are both drawn to the same
field of endeavor, that is, silk fibroin scaffolds for biological applications, and Srivastava
et al. and Pritchard et al. are both drawn to the use of glutaraldehyde for enzyme
immobilization.

With regard to the limitation of Claim 1, “for a portable peritoneal dialysis
system’, this is a statement of intended use which does not result in a structural or
manipulative difference between the claimed invention and the prior art.  The MPEP at
2114.02 II. states:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)




1 and 18, respectively, “wherein the
portable urea sensor is configured to detect a urea concentration of the urea-containing
liquid of a regenerated solution from a portable peritoneal dialysis system for evaluating
the regenerated solution from the portable peritoneal dialysis system” and “wherein the
portable urea sensor has a sensitivity of 23 µA mM-1 cm-2”, these would be inherent
characteristics of the combined, cited prior art which teaches the same structural
limitations as the claimed invention, and would therefore be expected to have the same
properties and characteristics, when in use.

Response to Arguments

Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed Remarks.

Claims 1-3, 6, 9, 10 and 19 are rejected under 35 U.S.C. § 103 as being
unpatentable over Srivastava et al. (2011), in view of Moon et al. (2014),
cited in the IDS, Fang et al. (1992), and Mishra et al. (2014) as applied to
Claims 1-3, 9, 10 and 19 above, and further in view of Akahori et al. (US 2009/0000947
A1), all of record.

et al., Moon et al., Fang et al. and Mishra et al. were
discussed above.

None of the above references taught a device wherein the reference electrode,
cathode and anode are screen-printed on a surface of the electrode strip and are
configured to be connected to a potentiostat for a cyclic voltammetric analysis, as
required by Claim 6.

Akahori et al. teaches a biosensor comprising an immobilized enzyme film
wherein the enzyme may be urease (Pg. 3, Paragraphs [0026]-[0037]), wherein
the biosensor may comprise a reference electrode, working electrode and counter
electrode layers which may be formed by screen-printing or etching (Pg. 4, Paragraph
[0050]-[0051]).











filing date of the claimed invention to modify then portable electrode urea sensor of
Srivastava et al., Moon et al., Fang et al. and Mishra et al. which utilizes a urease
containing device (disc-shaped, insoluble, porous silk fibroin 3D scaffold to which
urease is immobilized by glutaraldehyde) placed in the fluidic chamber and comprising a
working, reference and counter electrodes formed by etching with the use of a screen
printed reference, working and counter electrodes because this is no more than the
simple substitution of one known element (screen-printed working, reference and
counter electrodes) for another (etched working, reference and counter electrodes) to
obtain predictable results (electrode biosensor comprising immobilized urease).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results

There would have been a reasonable expectation of success in making this
substitution as at least both the Srivastava et al. and Akahori et al. references are drawn to the same field of endeavor, that is, immobilized enzyme-electrode biosensors. 



configured to be connected to a potentiostat for a cyclic voltammetric analysis",
this appears to be a characteristic property and/or an intended use of the claimed
device.  As the device of the prior art meets the structural limitations of the claimed
invention, it would be expected to have the same properties and characteristics.

Response to Arguments

Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed Remarks.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/23/2022

/SHARMILA G LANDAU/ Supervisory Patent Examiner, Art Unit 1653